 

FIRST AMENDMENT TO LEASE

 

THIS FIRST AMENDMENT TO LEASE (this “Amendment”) is dated solely for reference
purposes as of June 19, 2013, between SG 2007-FL14 NJOP HOLDINGS LLC, a Delaware
limited liability company (“Landlord”), and THE MANAGEMENT NETWORK GROUP, INC.,
a Delaware corporation (“Tenant”).

 

R E C I T A L S

 

A.             Landlord’s predecessor in title (I&G Garden State, L.L.C.) and
Tenant entered into a certain Office Lease, dated as of October 13, 2008 (the
“Lease”). Under the terms of the Lease, Landlord leases to Tenant approximately
2,910 rentable square feet (the “Premises”) in the building located at 400
Atrium Drive, Somerset, New Jersey (the “Building”).

 

B.             The parties desire to amend the Lease to provide for the
extension of the Lease Term, and certain other agreements, all as set forth in
and subject to the terms and conditions contained in this Amendment.

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1.             Capitalized Terms. All capitalized terms which are not
specifically defined in this Amendment and which are defined in the Lease will
have the same meaning for purposes of this Amendment as they have in the Lease.

 

2.             Lease Term. Subject to the terms and conditions set forth in this
Amendment, the Lease Term is hereby extended to expire on May 31, 2017. The
period beginning March 1, 2014 and ending May 31, 2017 is referred to as the
“Extension Term”.

 

3.             Rental.

 

(a)             The monthly amount of Base Rent and the portion of the Extension
Term during which such monthly amount of Base Rent is payable will be determined
from the following table. For convenience and ease of reference, the annual
rental rate for the computation of Base Rent and the annual Base Rent also are
set forth in tabular form with the annual Base Rent equaling the monthly Base
Rent multiplied by 12. In the case of any conflict or inconsistency between the
monthly Base Rent installment and the other illustrative figures set forth in
tabular form or in any computations utilizing such figures, the monthly Base
Rent installment so specified shall be controlling and conclusive.

 



Rentable Square Feet 2,910 Period Annual Base Rent/ RSF Annual Base Rent Monthly
Installments of Base Rent March 1, 2014 through March 31, 2014 $0.00 $0.00 $0.00
April 1, 2014 through February 28, 2015 $21.00 $61,110.00 $5,092.50 March 1,
2015 through March 31, 2015 $0.00 $0.00 $0.00 April 1, 2015 through February 29,
2016 $21.50 $62,565.00 $5,213.75 March 1, 2016 through March 31, 2016 $0.00
$0.00 $0.00 April 1, 2016 through May 31, 2017 $22.00 $64,020.00 $5,335.00

 

(b)             During the Extension Term, Tenant will continue to pay Tenant’s
Pro Rata Share of the amount by which Basic Costs for the applicable calendar
year exceed Basic Costs for the Base Year. Effective as of March 1, 2014 (but
not before that date), the “Base Year” will be changed to mean calendar year
2014.

 

(c)             Landlord has invoked and currently invokes its right, under
Section 11.D of the Lease, to separately meter the electrical usage for the
Premises. Accordingly, during the Extension Term, Tenant will pay for its
electrical consumption pursuant to such Section 11.D of the Lease, in lieu of
the Electricity Charge. Section 11.A of the Lease will not apply during the
Extension Term.

 

1

 

 

4.             Condition of Premises. During the Extension Term, Landlord is
leasing the Premises to Tenant “AS IS” and “With All Faults”, without any
representations or warranties of any kind (including, without limitation, any
express or implied warranties of merchantability, fitness or habitability).
Landlord will not be obligated to perform any leasehold improvements to the
Premises, or to provide any allowance therefor, in connection with this
Amendment or the Extension Term.

 

5.             Option to Renew. Subject to the provisions set forth below, the
Lease Term may be renewed, at the option of Tenant, for one (1) additional
period of 36 months (the “Renewal Term”). The Renewal Term will be upon the same
terms, covenants and conditions contained in the Lease as modified by this
Amendment, except that: (i) the rent abatement rights set forth in this
Amendment will not apply to the Renewal Term; (ii) Tenant will not be entitled
to any further reduction in the Letter of Credit during the Renewal Term;
(iii) Landlord will not be obligated to perform any leasehold improvements to
the Premises, or to provide any allowance therefor, in connection with Tenant’s
exercise of such option to renew; and (iv) the amount of Base Rent payable
during the Renewal Term will be as set forth in this Section. Any reference in
the Lease to the “Lease Term” will be deemed to include the Renewal Term and
apply thereto, unless it is expressly provided otherwise. Tenant will be deemed
to have accepted the Premises in “as-is” condition as of the commencement of the
Renewal Term, it being understood that Landlord will have no obligation to
renovate or remodel the Premises or any portion of the Building or provide any
allowance therefor, as a result of Tenant’s renewal of the Lease. Tenant will
have no renewal option beyond the aforesaid 36-month period.

 

             (a)             The initial Base Rent during the Renewal Term for
the Premises will be at a rate equal to the then prevailing market rate for
renewals as reasonably determined by Landlord for tenants with creditworthiness
similar to that of Tenant, for comparable space in the Building, and for a term
equal or comparable to the Renewal Term, taking into account only the size of
space, location of the space within the building, signage rights, age, location
of the building, quality of the building, and length of term. If fixed increases
in base rent are then customary in the prevailing market, then the Base Rent
will increase by fixed amounts on each anniversary of the commencement of the
Renewal Term based on prevailing-market Base Rent increases applicable at the
commencement of the Renewal Term, as reasonably determined by Landlord. Tenant’s
obligation to pay Tenant’s Pro Rata Share of the amount by which Basic Costs for
the applicable calendar year exceed Basic Costs for the Base Year, will continue
during the Renewal Term. Tenant’s obligation to pay for its electrical
consumption pursuant to Section 11.D of the Lease will continue during the
Renewal Term.

 

             (b)             In order to exercise such option to renew, Tenant
must first deliver an initial nonbinding notice to Landlord no later than 35
days before the Renewal Exercise Deadline (defined below), and earlier than 120
days before the Renewal Exercise Deadline, in which Tenant expresses its
intention to exercise or interest in exercising such option to renew and
requesting Landlord to provide its determination of prevailing market rent.
Thereafter, Landlord will notify Tenant (“Landlord’s Notice”) of Landlord’s
calculation of (i) the initial prevailing market rate of Base Rent for the
Premises, which calculation will reflect the market rate that would be payable
per annum for a term commencing on the first day of the Renewal Term, and (ii)
the prevailing market rate of increase in Base Rent applicable for such Renewal
Term, if any. If Tenant fails to give its initial nonbinding notice of intent to
exercise its option to renew when due as provided in this Section 5, time being
of the essence, Tenant will irrevocably be deemed to have waived such option to
renew. Such calculation by Landlord will be final and will not be recalculated
at the actual commencement of the Renewal Term (if any). For purposes hereof,
the “Renewal Exercise Deadline” means May 31, 2016.

 

             (c)             On or before the Renewal Exercise Deadline, Tenant
will deliver to Landlord a final binding notice in which Tenant (i) elects to
renew the Lease and accepts the terms stated in Landlord’s Notice, or (ii)
declines to renew the Lease term, in which case Tenant’s rights under this
Section 5 will be null and void. If Tenant fails to notify Landlord by the
Renewal Exercise Deadline as described above (after having given its initial
nonbinding notice within the required time), time being of the essence, then
Tenant’s rights under this Section 5 will be null and void. After Tenant
delivers its binding notice exercising its option to renew, Landlord will
deliver to Tenant an amendment to this Lease reflecting the terms of the
renewal, and Tenant will execute such amendment and deliver it to Landlord
within 60 days after receipt; provided, however, that Landlord’s failure to
deliver the same, or Landlord’s or Tenant’s failure or refusal to execute and
deliver such amendment, will not affect the validity or enforceability of
Tenant’s exercise of such renewal option.

 



2

 

 

             (d)             Tenant’s right to exercise its option to renew this
Lease pursuant to this Section 5 is subject to the following conditions: (i)
that on the date that Tenant delivers notice of its election to exercise its
option to renew, and at the commencement of the Renewal Term, Tenant is not in
default under the Lease (after the giving of any required notice and expiration
of any applicable cure period); (ii) that Tenant has not been in Monetary
Default (hereinafter defined) under the Lease two or more times during the
24-month period immediately preceding the Renewal Exercise Deadline (For
purposes of this Section 5 a “Monetary Default” means the failure of Tenant to
pay any rent or any other sums of money due under the Lease within 5 days after
notice of delinquency from Landlord); and (iii) that Tenant has not assigned the
Lease or sublet the Premises or any portion thereof, at any time during the
period commencing with the date that Tenant delivers its notice to Landlord of
Tenant’s exercise of such option to renew and ending on the commencement date of
the Renewal Term, or at any time prior to such period, if such assignment or
sublease extends into such period.

 

6.             Options. Tenant acknowledges and agrees that, as of the date of
this Amendment and notwithstanding anything to the contrary set forth in the
Lease, Tenant shall have no extension, renewal, cancellation, termination,
expansion, or other options whatsoever with regard to the Premises or under the
Lease except for the renewal option set forth in this Amendment. In the event of
a conflict between the terms and provisions of this Section 6, and any provision
of the Lease, the terms and provisions of this Section 6 will control.

 

7.             Letter of Credit.

 

(a)             Section 36.A of the Lease is hereby replaced with the following:

 

A.             Tenant will deliver to Landlord contemporaneously with Tenant’s
execution and delivery of this Lease an irrevocable letter of credit payable in
Somerset, New Jersey, in the amount of the required Security Deposit set forth
in Section 1.G of this Lease (subject to reduction as set forth in
Section 36.F), issued for the benefit of the Landlord by a bank reasonably
satisfactory to Landlord (the “Issuing Bank”) which: (i) has an A.M. Best Bank
Deposit Rating of “a” or better; (ii) has a Standard & Poors Bank Survivability
Assessment Rating of “A” or better; and (iii) has a Moody’s Bank Financial
Strength Rating of” B+” or better, in each case without qualification by “-” or
other reduction or negative qualification of such rating); provided, however,
that Landlord approves UMB Bank, N.A. as the Issuing Bank so long as it
maintains a Fitch short-term Issuer Default Rating of at least F1, and a
Standard & Poor short-term counterparty credit rating of at least A-2
(collectively, the “L/C Issuer Requirements”). Notwithstanding that the Issuing
Bank may have met the L/C Issuer Requirements upon issuance of the letter of
credit, if, during the Lease Term, the Issuing Bank fails to meet the L/C Issuer
Requirements, or if the Issuing Bank enters into any form of regulatory or
governmental receivership or other similar regulatory or governmental proceeding
including, without limitation, any receivership instituted or commenced by the
Federal Deposit Insurance Corporation (FDIC) or is otherwise declared insolvent
or downgraded by the FDIC or put on an FDIC “watchlist,” or if the financial
condition of the Issuing Bank changes in any other materially adverse way, as
reasonably determined by Landlord, then Tenant shall within 10 days after
written notice from Landlord deliver to Landlord a replacement letter of credit
which meets the requirements of this Section 36 and issued by an Issuing Bank
meeting the L/C Issuer Requirements; Tenant’s failure to do so will,
notwithstanding anything in this Lease to the contrary, constitute an Event of
Default for which there will be no notice or grace or cure period applicable
thereto (other than the aforesaid 10-day period), and will give Landlord the
immediate right, without further notice to Tenant, to draw upon such letter of
credit. If Tenant replaces such letter of credit pursuant to the foregoing,
Landlord will, within 30 days after Landlord’s receipt of the replacement letter
of credit, deliver to Tenant the letter of credit so replaced. Each letter of
credit will be irrevocable for the term of such letter of credit and will
provide that it is automatically renewable for a period ending not earlier than
60 days after the expiration of the Lease Term (the “Final L/C Expiration Date”)
without any action whatsoever on the part of Landlord. However, the Issuing Bank
will have the right not to renew said letter of credit on written notice to
Landlord given not less than 60 days before the expiration of the then current
term thereof (it being understood, however, that the privilege of the Issuing
Bank not to renew said letter of credit will not, in any event, diminish the
obligation of Tenant to maintain such irrevocable letter of credit with Landlord
through the date which is sixty (60) days after the expiration of the Lease
Term). Tenant must be the applicant of the letter of credit.

 



3

 

 

(b)             On the condition that no Event of Default then exists and no
condition exists which, with the giving of notice or passage of time of both,
would constitute an Event of Default, as of March 1, 2014, Landlord will permit
the required amount of the required Letter of Credit to be reduced beginning on
March 1, 2014 to $10,185. Tenant will have sole responsibility for causing the
amount of the Letter of Credit to be reduced in accordance with this Section.
Landlord agrees to cooperate with Tenant to achieve such reduction, subject to
the terms and conditions as set forth in this Section.

 

8.             Authority; Not Restricted. Landlord and Tenant each represent and
warrant to the other that this Amendment has been duly authorized, executed and
delivered by and on behalf of each party hereto and constitutes the valid and
binding agreement of Landlord and Tenant in accordance with the terms hereof.
Tenant warrants and represents to Landlord that Tenant is not, and shall not
become, a person or entity with whom Landlord is restricted from doing business
under regulations of the Office of Foreign Asset Control (“OFAC”) of the
Department of the Treasury (including, but not limited to, those named on OFAC’s
Specially Designated and Blocked Persons list) or under any statute, executive
order (including, but not limited to, the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action and is not and
shall not engage in any dealings or transaction or be otherwise associated with
such persons or entities.

 

9.             Real Estate Brokers. Each party hereto hereby represents and
warrants to the other that in connection with this Amendment, the party so
representing and warranting has not dealt with any real estate broker, agent or
finder, except for Jones Lang LaSalle Brokerage, Inc. and Cushman & Wakefield of
New Jersey, Inc. (together, the “Brokers”), and, to its knowledge no other
broker initiated or participated in the negotiation of this Amendment, submitted
or showed the applicable premises to Tenant or is entitled to any commission in
connection with this Amendment. Each party hereto will indemnify, defend and
hold harmless the other against any and all claims, costs, liabilities and
expenses (including, without limitation, reasonable attorneys’ fees) in
connection with any inaccuracy in such party’s representation. Landlord hereby
agrees that it will pay a commission to the Brokers according to a separate
agreement.

 

10.             Stipulation. The Premises are stipulated for all purposes to
contain the number of rentable square feet as set forth in this Amendment.
Unless otherwise expressly provided herein, any statement of square footage set
forth in this Amendment, or that may have been used in calculating rental, is an
approximation which Landlord and Tenant agree is reasonable and the rental based
thereon is not subject to revision whether or not the actual square footage is
more or less.

 

11.             Counterparts. This Amendment may be executed in any number of
counterparts and by each of the undersigned on separate counterparts, and each
such counterpart will be deemed to be an original, but all such counterparts
will together constitute but one and the same Amendment.

 

12.             Time of Essence. Time is of the essence of this Amendment.

 

13.             No Offer. Submission of this instrument for examination or
negotiation will not bind Landlord, and no obligation on the part of Landlord
will arise until this Amendment is executed and delivered by both Landlord and
Tenant.

 

14.             Entire Agreement. This Amendment and the Lease contain all the
terms, covenants, conditions and agreements between Landlord and Tenant relating
to the extension of the Lease Term and the other matters provided for in this
instrument. No prior or other agreement or understanding pertaining to such
matters other than the Lease will be valid or of any force or effect. This
Amendment may only be modified by an agreement in writing signed by Landlord and
Tenant.

 



4

 

 

15.             No Presumption. Landlord and Tenant understand, agree and
acknowledge that (1) this Amendment has been freely negotiated by both parties,
and (2) in any controversy, dispute or contest over the meaning, interpretation,
validity or enforceability of this Amendment or any of its terms or conditions,
there will be no inference, presumption or conclusion drawn whatsoever against
either party by virtue of that party having drafted this Amendment or any
portion thereof.

 

16.             Electronic Delivery. The parties agree that this agreement may
be transmitted between them by facsimile machine or email. The parties intend
that faxed or scanned signatures (such as, without limitation, scanned
signatures in .pdf format) constitute original signatures and that a faxed or
scanned agreement containing the signatures (original, faxed or scanned) of all
the parties is binding on the parties.

 

17.             Limitation on Liability. The liability of Landlord to Tenant
under this Amendment will be limited as provided in Section 35 of the Lease,
which Section is incorporated herein by reference as though fully set forth
herein.

 

[remainder of this page left intentionally blank]

 

5

 

 

18.             Lease in Full Force and Effect. As modified hereby, the Lease
and all of the terms and provisions thereof remain in full force and effect and
are incorporated herein as if herein fully recited.

 

 

TENANT:   LANDLORD:               THE MANAGEMENT NETWORK GROUP, INC.   SG
2007-FL14 NJOP HOLDINGS LLC,
a Delaware limited liability company               By: /s/ Donald E. Klumb   By:
U.S. Bank National Association, as Trustee, Name: Donald E. Klumb     as
Successor by Appointment to Title: CEO     LaSalle Bank National Association, as
Trustee, Date: 7/15/13     for the Benefit of the Holders of the COMM 2007-FL14
        Commercial Mortgage Pass-Through Certificates,         its sole managing
member                       By: TriMont Real Estate Advisors, Inc., its Special
Servicer                                       By: /s/ Christopher Cummings    
      Name: Christopher Cummings           Title: Vice President           Date:
7/22/13

 

6

 

 